In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-84V
                                      Filed: May 18, 2016
                                        UNPUBLISHED

****************************
CHERYL ZUPON,                               *
                                            *
                     Petitioner,            *       Damages Decision Based on Proffer;
v.                                          *       Influenza (“Flu”) Vaccination; Shoulder
                                            *       Injury Related to Vaccine Administration
SECRETARY OF HEALTH                         *       (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                         *       (“SPU”)
                                            *
                     Respondent.            *
                                            *
****************************
Paul R. Brazil, Muller Brazil, LLP, for petitioner.
Traci R. Patton, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On January 15, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered tendonitis, bursitis and adhesive
capsulitis as a result of her October 28, 2014 influenza (“flu”) vaccination. Petition at 1.
The case was assigned to the Special Processing Unit of the Office of Special Masters.

        On May 6, 2016, a ruling on entitlement was issued, finding petitioner entitled to
compensation for shoulder injury related to vaccine administration (“SIRVA”). On May
17, 2016, respondent filed a proffer on award of compensation (“Proffer”) indicating
petitioner should be awarded $80,000.00. Proffer at 1. In the Proffer, respondent
represented that petitioner agrees with the proffered award. Based on the


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
record as a whole, the undersigned finds that petitioner is entitled to an award as stated
in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $80,000.00 in the form of a check payable to
petitioner, Cheryl Zupon. This amount represents compensation for all damages that
would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                               OFFICE OF SPECIAL MASTERS


CHERYL ZUPON,                 )
                              )
          Petitioner,         )
v.                            )                     No. 16-84V
                              )                     Chief Special Master Dorsey
SECRETARY OF HEALTH AND HUMAN )                     ECF
SERVICES,                     )
                              )
          Respondent.         )
                              )

              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.       Compensation for Vaccine Injury-Related Items

         Respondent proffers that, based on the evidence of record, petitioner should be awarded

$80,000.00. This amount represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a)(1); 15(a)(3)(A); and 15(a)(4). Petitioner agrees.

II.      Form of the Award

         The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment as described below, and request that the special master’s decision

and the Court’s judgment award the following:1

      A. A lump sum payment of $80,000.00 in the form of a check payable to petitioner, Cheryl
         Zupon. This amount accounts for all elements of compensation under 42 U.S.C.
         § 300aa-15(a) to which petitioner would be entitled.

Petitioner is a competent adult. Evidence of guardianship is not required in this case.




1
   Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.
                     Respectfully submitted,

                     BENJAMIN C. MIZER
                     Principal Deputy Assistant Attorney General

                     RUPA BHATTACHARYYA
                     Director
                     Torts Branch, Civil Division

                     VINCENT J. MATANOSKI
                     Deputy Director
                     Torts Branch, Civil Division

                     HEATHER L. PEARLMAN
                     Senior Trial Attorney
                     Torts Branch, Civil Division

                     s/Traci R. Patton
                     TRACI R. PATTON
                     Senior Trial Attorney
                     Torts Branch, Civil Division
                     U.S. Department of Justice
                     Ben Franklin Station, P.O. Box 146
                     Washington, D.C. 20044-0146
                     Tel.: (202) 353-1589

DATE: May 17, 2016




                        2